                         Case 20-11218-MFW       Doc 389       Filed 06/11/20         Page 1 of 9




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re
                                                                     Chapter 11

    The Hertz Corporation, et al.,1                                  Case No. 20-11218 (MFW)

                                                                     (Jointly Administered)
                                          Debtors.

                                                                     Re: Docket No. 387



  DEBTORS’ MOTION TO SHORTEN NOTICE AND OBJECTION PERIODS AND
SETTING PROCEDURES WITH RESPECT TO DEBTORS’ EMERGENCY MOTION
FOR AUTHORITY TO ENTER INTO A SALE AGREEMENT WITH JEFFERIES AND
    TO SELL SHARES OF COMMON STOCK OF DEBTOR HERTZ GLOBAL
      HOLDINGS, INC. THROUGH AT-THE-MARKET TRANSACTIONS

             The debtors and debtors in possession (collectively, the “Debtors,” and, together with their

non-Debtor affiliates, the “Company”) in the above-captioned cases hereby file this motion (the

“Motion”) for entry of an order substantially in the form attached hereto as Exhibit A (the

“Proposed Order”), pursuant to Rules 2002, 9006(c)(1) and 9007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9006-1(c) and 9006-1(e) of the Local

Rules for the United States District Court for the District of Delaware (the “Local Rules”),

shortening the notice and objection periods and setting certain dates and procedures with respect

to the hearing to consider Debtors’ Emergency Motion for Authority to Enter into a Sale Agreement

with Jefferies LLC and to Sell up to 246,775,008 Shares of Common Stock of Debtor Hertz Global

Holdings, Inc. Through At-the-Market Transactions (the “Sale Agreement Motion”) [ECF


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.



    AMERICAS 102564697
                         Case 20-11218-MFW        Doc 389      Filed 06/11/20       Page 2 of 9




No. 387], filed concurrently herewith. In support of this Motion, the Debtors rely upon and

incorporate by reference the Declaration of Jamere Jackson in Support of the Debtors’ Petitions

and Requests for First Day Relief (the “First Day Declaration”),2 filed on May 22, 2020. In

further support of the Motion, the Debtors, by and through their undersigned counsel, state as

follows:

                                              RELIEF REQUESTED

             1.          By this Motion, pursuant to Bankruptcy Rule 9006(c)(1) and Local Rules 9006-

1(c) and 9006-1(e), the Debtors respectfully request that this Court (a) enter the Proposed Order

(i) shortening notice on the Sale Agreement Motion, (ii) setting a hearing (the “Sale Agreement

Hearing”) on the Sale Agreement Motion before the United States Bankruptcy Court for the

District of Delaware (the “Court”) on June 12, 2020 or as soon thereafter as the Court’s calendar

permits, (iii) approving certain notice procedures for the Sale Agreement Motion, and (iv) ordering

that any responses and/or objections by any party in interest to the Sale Agreement Motion be

presented at or filed prior to the Sale Agreement Hearing; and (b) grant such other and further

relief as the Court deems just and proper.

             2.          For the reasons set forth herein, the Debtors submit that the relief requested is in

the best interest of the Debtors, their estates, creditors, and other parties in interest.

                          JURISDICTION, VENUE AND PREDICATES FOR RELIEF

             3.          This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core proceeding under 28



2
       Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the First
Day Declaration.

                                                          2
    AMERICAS 102564697
                      Case 20-11218-MFW        Doc 389     Filed 06/11/20     Page 3 of 9




U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and this Motion is proper

in this District under 28 U.S.C. §§ 1408 and 1409.

          4.          The predicates for the relief requested by this Motion are Bankruptcy Rules 2002,

9006(c)(1) and 9007, and Local Rules 9006-1(c) and 9006-1(e).

          5.          Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final judgment or order with respect to this Motion if it is

determined that this Court lacks Article III jurisdiction to enter such final order or judgment absent

consent of the parties.

                                              BACKGROUND

          6.          On May 22, 2020 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code (as defined below) (collectively,

the “Chapter 11 Cases”). The Chapter 11 Cases are jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b). The Debtors continue to operate their businesses and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No creditors’ committee has been appointed by the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”), nor has a trustee or examiner been

appointed in these Chapter 11 Cases.

          7.          The relevant factual background with respect to the relief sought in this Motion is

set forth in the Sale Agreement Motion filed substantially contemporaneously herewith. Further

background information is set forth in the First Day Declaration. The Court may find therein a

description of the Debtors’ Chapter 11 Cases, as well the Debtors’ business operations, their




                                                       3
 AMERICAS 102564697
                      Case 20-11218-MFW        Doc 389     Filed 06/11/20    Page 4 of 9




corporate and capital structure, their restructuring activities, and the events leading to the

commencement of these Chapter 11 Cases.

                                            BASIS FOR RELIEF

          8.          Local Rule 9006-1(c)(i) provides that, unless the Bankruptcy Rules or the

Local Rules state otherwise, “all motion papers shall be filed and served in accordance with Local

Rule 2002-1(b) at least fourteen (14) days prior to the hearing date.” Bankruptcy Rule 2002

requires 21-days’ notice be provided for “a proposed use, sale, or lease of property of the estate

other than in the ordinary course of business, unless the court for cause shown shortens the time

or directs another method of giving service.” Fed. R. Bankr. P. 2002(a)(2). Local Rule 9006-1(e)

further provides, in pertinent part, that “no motion will be scheduled on less notice than required

by these Local Rules or the Fed. R. Bankr. P. except by Order of the Court, on written motion . . .

specifying the exigencies justifying shortened notice.” Del. Bankr. L.R. 9006-1(e). Local Rule

9006-1(c)(ii) requires that “the deadline for objection(s) shall be no later than seven (7) days before

the hearing date.” Id. 9006-1(c)(ii).

          9.          Bankruptcy Rule 9006(c)(1) authorizes the Court, for cause shown, to reduce notice

periods for motions and to do so on an ex parte basis. See Fed. R. Bankr. P. 9006(c)(1) (“[W]hen

an act is required or allowed to be done at or within a specified time by these rules or by a notice

given thereunder or by order of court, the court for cause shown may in its discretion with or

without motion or notice order the period reduced.”); In re Celadon Grp., Inc., No. 19-12606

(Bankr. D. Del. May 11, 2020) [ECF No. 943]; In re Chateaugay Corp., 111 B.R. 399, 407-08

(S.D.N.Y. 1990) (affirming bankruptcy court’s decision to shorten notice period where there was

no prejudice to the non-moving party and cause was shown); State Bank v. Gledhill (In re Gledhill),

76 F.3d 1070, 1084 (10th Cir. 1996) (“Bankruptcy Rule 9006(c) permits the bankruptcy court ‘for


                                                      4
 AMERICAS 102564697
                      Case 20-11218-MFW        Doc 389     Filed 06/11/20     Page 5 of 9




cause shown’ in its discretion, with or without motion or notice, to reduce the notice period, and

ex parte motions for material reductions in the notice period are routinely granted by bankruptcy

courts.”) (internal citations and quotations omitted; Hester v. NCNB Texas Nat’l Bank (In re

Hester), 899 F.2d 361, 364 n. 3 (5th Cir. 1990) (same). Ample cause exists to shorten the notice

period for the Sale Agreement Motion.

          10.         In the Sale Agreement Motion, the Debtors seek entry of an order, pursuant to

sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”),

authorizing, but not requiring, the Debtors to enter into a Sale Agreement with Jefferies LLC and

to sell shares of common stock of Debtor Hertz Global Holdings, Inc. (“Hertz”) through at-the-

market transactions for an aggregate offering price of up to and including $1,000,000,000, which

in no event will result in the issuance of more than 246,775,008 shares of common stock.

          11.         As described further in the Sale Agreement Motion, the provisional relief requested

is urgently needed. The recent market prices of and the trading volumes in Hertz’s common stock

could potentially present a unique opportunity for the Debtors to raise capital on terms that are far

superior to any debtor-in-possession financing. If successful, the Company could potentially offer

up to and including an aggregate of $1.0 billion of common stock, the net proceeds of which would

be available for general working capital purposes. Unlike typical debtor-in-possession financing,

the common stock issuance would not impose restrictive covenants on the Debtors and not impair

any of the creditors of the Debtors. Given the volatile state of trading in Hertz’s stock, however,

it is vital for the Court to determine the disposition of the Sale Agreement Motion as soon as

possible to ensure that the Debtors are in a position to capture the potential value of Hertz’s

unissued shares.




                                                       5
 AMERICAS 102564697
                      Case 20-11218-MFW         Doc 389      Filed 06/11/20     Page 6 of 9




          12.         Importantly, shortening notice for the Sale Agreement Motion will not prejudice

any parties in interest. First, the Debtors believe that unissued shares are not property of the estate

and seek the relief in the Sale Agreement Motion out of an abundance of caution. Second, the

Debtors will provide timely notice of the Sale Agreement Motion, the objection deadline thereto,

and any hearing thereon as expeditiously as possible under the circumstances. In that regard, Local

Rule 9036-1(b) provides that “[s]ervice will be made on registered CM/ECF users through the

CM/ECF system.” In addition, (i) the Sale Agreement Motion, (ii) the proposed order approving

the Sale Agreement Motion, and (iii) a copy of the signed order granting the relief requested herein,

has been or will be served upon all parties (the “Notice Parties”) listed in paragraph 14 of this

Motion by email or by overnight mail consistent with the requirements of Local Rule 9036-1(b).

Notice of the Sale Agreement Motion will therefore swiftly and effectively reach interested parties,

all of which will have an opportunity to respond, object, and be heard at the Sale Agreement

Hearing if they choose. The Debtors respectfully submit that any inconvenience to any parties

caused by shortened notice is far outweighed by the risk of irreparable harm the Debtors and their

estates will face if the Motion is not granted. Pursuant to Local Rule 9006-1(e), no hearing on this

Motion is required.

                             COMPLIANCE WITH LOCAL RULE 9006-1(e)

          13.         Before filing this Motion, counsel to the Debtors notified the U.S. Trustee. The

U.S. Trustee has indicated that it has no position on the relief requested herein.

                                                    NOTICE

          14.         Notice of this Motion has been provided to the following parties, or, in lieu thereof,

their counsel: (i) the U.S. Trustee; (ii) the U.S. Notes Agent; (iii) the Senior Credit Agreement

Agent; (iv) the administrative agent under the ALOC Facility; (v) the successor trustee under the


                                                        6
 AMERICAS 102564697
                      Case 20-11218-MFW        Doc 389     Filed 06/11/20    Page 7 of 9




7.00% Senior Notes due 2028; (vi) the U.S. ABS Agent; (vii) the indenture trustee under the HFLF

ABS Notes; (viii) the administrative agent and collateral agent under the U.S. Vehicle RCF; (ix)

the indenture trustee under the European Vehicle Notes; (x) the administrative agent and collateral

agent under the European ABS Notes; (xi) the indenture trustee and collateral agent under the

Hertz Canadian Securitization Notes; (xii) the lender under the Donlen Canada Securitization

Program; (xiii) the administrative agent and the security trustee under the Australian Securitization

Notes; (xiv) the lender under the New Zealand RCF; (xv) the lender under the U.K. Financing

Facility; (xvi) the successor trustee under the Promissory Notes; (xvii) holders of the fifty (50)

largest unsecured claims against the Debtors (on a consolidated basis); (xviii) the Internal Revenue

Service; (xix) the Securities and Exchange Commission; (xx) United States Attorney for the

District of Delaware; and (xxi) any such other party entitled to receive notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in view of the facts and circumstances, such

notice is sufficient and no other or further notice need be provided.

                                           NO PRIOR REQUEST

          15.         No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.




                                                      7
 AMERICAS 102564697
                      Case 20-11218-MFW   Doc 389    Filed 06/11/20     Page 8 of 9




                                          CONCLUSION

          WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court grant the relief requested in this Motion and the Proposed Order, and such other and further

relief as is just and proper.

 Dated: June 11, 2020                               RICHARDS, LAYTON & FINGER, P.A.


                                                    /s/ Brett M. Haywood
                                                    Mark D. Collins (No. 2981)
                                                    John H. Knight (No. 3848)
                                                    Brett M. Haywood (No. 6166)
                                                    Christopher M. De Lillo (No. 6355)
                                                    J. Zachary Noble (No. 6689)
                                                    One Rodney Square
                                                    920 N. King Street
                                                    Wilmington, DE 19801
                                                    Telephone:     (302) 651-7700
                                                    Facsimile:     (302) 651-7701
                                                    Collins@rlf.com
                                                    Knight@rlf.com
                                                    Haywood@rlf.com
                                                    DeLillo@rlf.com
                                                    Noble@rlf.com

                                                    —and—

                                                    WHITE & CASE LLP
                                                    Thomas E Lauria (admitted pro hac vice)
                                                    Matthew C. Brown (admitted pro hac vice)
                                                    200 South Biscayne Boulevard, Suite 4900
                                                    Miami, FL 33131
                                                    Telephone:    (305) 371-2700
                                                    tlauria@whitecase.com
                                                    mbrown@whitecase.com

                                                    J. Christopher Shore (admitted pro hac vice)
                                                    David M. Turetsky (admitted pro hac vice)
                                                    1221 Avenue of the Americas
                                                    New York, NY 10020
                                                    Telephone:     (212) 819-8200
                                                    cshore@whitecase.com



 AMERICAS 102564697
                     Case 20-11218-MFW   Doc 389    Filed 06/11/20    Page 9 of 9




                                                   david.turetsky@whitecase.com


                                                   Jason N. Zakia (admitted pro hac vice)
                                                   111 South Wacker Drive
                                                   Chicago, IL 60606
                                                   Telephone:    (312) 881-5400
                                                   jzakia@whitecase.com

                                                   Ronald K. Gorsich (admitted pro hac vice)
                                                   Aaron Colodny (admitted pro hac vice)
                                                   Andrew Mackintosh (admitted pro hac vice)
                                                   Doah Kim (admitted pro hac vice)
                                                   555 South Flower Street, Suite 2700
                                                   Los Angeles, CA 90071
                                                   Telephone:    (213) 620-7700
                                                   rgorsich@whitecase.com
                                                   aaron.colodny@whitecase.com
                                                   amackintosh@whitecase.com
                                                   doah.kim@whitecase.com

                                                   Proposed Co-Counsel to the Debtors and
                                                   Debtors-in-Possession




                                              2
AMERICAS 102564697
